Order entered January 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01150-CV

 UNITED STATES CATASTROPHIC RE-CONSTRUCTORS, INC., ET AL., Appellants

                                               V.

          DAVID SPENCER D/B/A CONTROL COLLECTIVE, LTD., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10135

                                           ORDER
       We GRANT appellants’ December 31, 2014 second motion for an extension of time to

file a brief. Appellants shall file a brief by JANUARY 12, 2015. We caution appellants that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE